Exhibit 10.32

PURCHASE PRICE ADJUSTMENT AGREEMENT

PURCHASE PRICE ADJUSTMENT AGREEMENT (this “Agreement”), dated as of
September 17, 2010, by and among Citibank, N.A., a national banking association
(“CBNA”), The Student Loan Corporation, a Delaware corporation (the “Company”),
and Discover Bank, a Delaware banking corporation (“Buyer” and, collectively
with CBNA and the Company, the “Parties”).

RECITALS

WHEREAS, Buyer, Academy Acquisition Corp., a Delaware corporation and a
wholly-owned Subsidiary of Buyer (“Acquisition Sub”), and the Company, have
executed an Agreement and Plan of Merger, dated as of the date of this Agreement
(including the exhibits, schedules and annexes thereto, the “Merger Agreement”),
providing for, among other things the Merger;

WHEREAS, concurrently with the execution of the Merger Agreement, the Company,
CBNA, Citibank (South Dakota) National Association (“CSD”) and SLC Student Loan
Receivables I, Inc. (“Depositor”) have executed an Asset Purchase Agreement,
dated as of the date of this Agreement (including the exhibits, schedules and
appendices thereto, the “CBNA Transaction Agreement”), providing for the CBNA
Transaction;

WHEREAS, CBNA, SLM Corporation, the Company, CSD, Depositor, Sallie Mae, Inc.,
Bull Run 1 LLC and SLM Education Credit Finance Corporation have executed an
Asset Purchase Agreement, dated as of the date of this Agreement (including the
exhibits, schedules and appendices thereto, the “FFELP Transaction Agreement”),
providing for the FFELP Transaction; and

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement and the Related Transaction Agreements, Buyer and CBNA intend to
provide for pre-Closing and post-Closing adjustment mechanisms as described
herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 General Terms. For purposes of this Agreement, capitalized terms
used but not defined in this Agreement have the respective meanings set forth in
the Merger Agreement.



--------------------------------------------------------------------------------

ARTICLE II

PRE-CLOSING ADJUSTMENT

Section 2.1 Pre-Closing Deliverables.

(a) Within ten Business Days after the Cut-Off Date, the Company shall deliver
to Buyer and CBNA (i) the Schedule of Trust Student Loans and (ii) a statement
of the aggregate Trust Certificate Purchase Price, each as of the Cut-Off Date
(the “Estimated Trust Certificate Purchase Price”). Buyer and CBNA shall have
five Business Days to review and comment on the items listed in clauses (i) and
(ii).

(b) The Company shall prepare and deliver, or cause to be prepared and
delivered, to Buyer and CBNA not later than ten Business Days after the Cut-Off
Date, an estimated unaudited pro forma balance sheet of the Post-Sale Company
estimated as of the Closing Date (the “Estimated Pro Forma Balance Sheet”),
which (i) shall be derived from the books and records of the Company, (ii) shall
be prepared using the same accounting methods, principles, policies,
classifications, judgments, estimation methodologies and accounting standards as
were utilized in preparing the consolidated balance sheet of the Company
reflected in the most recent financial statements contained in the Company SEC
Documents filed prior to the date hereof, consistently applied in accordance
with GAAP (except for the absence of notes thereto) and (iii) shall give effect
to the transactions contemplated by the FFELP Transaction Agreement and the CBNA
Transaction Agreement, including the application of the proceeds therefrom to
repay all amounts outstanding under the Omnibus Credit Agreement.

(c) If the Parties believe that the Closing will take place on or prior to the
fifteenth Business Day of the applicable month, then, in lieu of the Cut-Off
Date being the last day of the immediately preceding month, the Cut-Off Date
shall be the last day of the month two months prior to the month in which the
Closing occurs.

Section 2.2 Calculation of Pre-Closing Adjustment.

(a) If the Pre-Closing Adjustment Amount is a positive amount, then CBNA shall
pay the Pre-Closing Adjustment Amount to Buyer or, if so directed by Buyer in
writing, the Company, at the Closing by wire transfer of immediately available
funds in U.S. dollars to the account specified to CBNA by Buyer, by written
notice at least five Business Days prior to the Closing Date.

(b) If the Pre-Closing Adjustment Amount is a negative amount (the absolute
value of such amount, the “Buyer Payment Shortfall Amount”), Buyer shall, at the
Closing, pay the Buyer Payment Shortfall Amount as directed by CBNA in payment
of amounts payable under the Omnibus Credit Agreement.

(c) For purposes of this Agreement,

(i) “Aggregate Merger Consideration” means the product of (A) the Merger
Consideration multiplied by (B) the total number of shares of Company Common
Stock outstanding as of immediately prior to the Effective Time,



--------------------------------------------------------------------------------

(ii) “Closing Adjustment Amount” means (A) the Aggregate Merger Consideration,
minus (B) the Closing Trust Certificate Purchase Price, plus (C) the absolute
value of all Reimbursable Liabilities, minus (D) all cash or cash equivalents
reflected on the Closing Balance Sheet (excluding any cash and cash equivalents
taken into account in determining the Closing Trust Certificate Purchase Price),

(iii) “Merger Consideration” means $30.00, provided that if the Company provides
one or more Notices of Superior Proposal with respect to one or more Alternate
Superior Proposals, then Merger Consideration means the sum of (1) $30.00 and
(2) 0.4 multiplied by the lesser of $125 million and the amount by which Buyer
increases the Aggregate Merger Consideration (as defined in the Merger
Agreement) divided by the total number of shares of Company Common Stock
outstanding immediately prior to the Effective Time,

(iv) “Pre-Closing Adjustment Amount” means: (A) the Aggregate Merger
Consideration, minus (B) the Estimated Trust Certificate Purchase Price, plus
(C) the absolute value of all Reimbursable Liabilities, minus (D) all cash or
cash equivalents reflected on the Estimated Pro Forma Balance Sheet (excluding
any cash and cash equivalents taken into account in determining the Estimated
Trust Certificate Purchase Price),

(v) “Principal Amount” means, with respect to a Securitization Note, the
outstanding principal balance of such Securitization Note,

(vi) “Reimbursable Liabilities” means all Liabilities reflected on the Closing
Balance Sheet or the Estimated Pro Forma Balance Sheet, as the case may be, and
not taken into account in determining the Closing Trust Certificate Purchase
Price or the Estimated Trust Certificate Purchase Price, as the case may be. The
Parties understand and agree that the swap related to the 2006-A Securitization
Trust shall not be included in determining the Pre-Closing Adjustment Amount or
the Closing Adjustment Amount,

(vii) “Trust Certificate Purchase Price” means with respect to the Trust
Certificates, in the aggregate, and as of a specified date, an amount equal to
(i) (A) the sum of the aggregate gross Principal Balance of the Trust Student
Loans listed on a Schedule of Trust Student Loans as of such specified date
(disregarding any unamortized premium and loan loss reserves), plus, without
duplication, the aggregate accrued interest receivable of the Trust Student
Loans, plus the aggregate prepaid expenses of the Securitization Trust, plus the
aggregate Securitization Restricted Cash of the Securitization Trusts (including
the collection, reserve and capitalized interest accounts), in each case as of
such specified date, multiplied by (B) 91.5%, minus (ii) the aggregate
outstanding Principal Amount of the Securitization Notes, plus all accrued and
unpaid interest thereon, as of such specified date, and

(viii) “Securitization Restricted Cash” shall mean, with respect to each
Securitization Trust, all cash and investments held from time to time in any
Trust Account (as defined in the applicable Administration Agreement (as defined
in the applicable Securitization Indenture)) whether in the form of deposit
accounts, physical property, book-entry securities, uncertificated securities or
otherwise.



--------------------------------------------------------------------------------

ARTICLE III

POST-CLOSING ADJUSTMENT

Section 3.1 Post-Closing Deliverables.

(a) As promptly as practicable, but in no event later than sixty days after the
Closing Date, the Company shall prepare and deliver to Buyer and CBNA:

(i) the Schedule of Trust Student Loans;

(ii) a statement of the aggregate Trust Certificate Purchase Price, as of the
Closing Date (the “Closing Trust Certificate Purchase Price”); and

(iii) audited financial statements, including an audited balance sheet for the
Company as of the Closing Date (the “Closing Balance Sheet”). The Closing
Balance Sheet shall be prepared in accordance with the principles set forth in
clauses (i) through (iii) of Section 2.1(b).

(b) In connection with the delivery of the Closing Balance Sheet, Buyer shall
provide CBNA with its calculation of the Closing Adjustment Amount.

(c) The following provisions shall apply with respect to the Closing Trust
Certificate Purchase Price and the Closing Balance Sheet:

(i) Absent manifest error, the Closing Trust Certificate Purchase Price shall be
conclusive and final.

(ii) Buyer shall permit CBNA and its representatives to have reasonable access
to the books, records and other documents (including work papers) pertaining to
or used in connection with preparation of the Closing Balance Sheet and Buyer’s
calculation of the Closing Adjustment Amount and provide CBNA with copies
thereof (as reasonably requested by CBNA). If CBNA disagrees with Buyer’s
calculation of the Closing Adjustment Amount, CBNA shall, within thirty
(30) days after CBNA’s receipt of the Closing Balance Sheet, notify Buyer in
writing of such disagreement by setting forth CBNA’s calculation of the Closing
Adjustment Amount and describing in reasonable detail the basis for such
disagreement (an “Objection Notice”). If no Objection Notice is delivered on or
prior to the thirtieth (30th) day after CBNA’s receipt of the Closing Balance
Sheet, Buyer’s calculation of the Closing Adjustment Amount shall be deemed to
be binding on the parties hereto. If an Objection Notice is timely delivered to
Buyer, then Buyer and CBNA shall negotiate in good faith to resolve their
disagreements with respect to the computation of the Closing Adjustment Amount.
In the event that Buyer and CBNA are unable to resolve all such disagreements
within fifteen (15) days after Buyer’s receipt of such Objection Notice, Buyer
and CBNA shall submit such remaining disagreements to an independent, nationally
recognized accounting firm mutually acceptable to Buyer and CBNA (the “Auditor”)
for resolution.

(iii) Buyer and CBNA shall use their respective reasonable best efforts to cause
the Auditor to resolve all remaining disagreements with respect to the



--------------------------------------------------------------------------------

computation of the Closing Adjustment Amount as soon as practicable, but in any
event shall direct the Auditor to render a determination within forty-five
(45) days after its retention. The Auditor shall consider only those items and
amounts in Buyer’s and CBNA’s respective calculations of the Closing Adjustment
Amount that are identified as being items and amounts to which Buyer and CBNA
have been unable to agree on. In resolving any disputed item, the Auditor shall
act as an expert and not as an arbitrator and the Auditor may not assign a value
to any item greater than the greatest value for such item claimed by either
party or less than the smallest value for such item claimed by either party. The
Auditor’s determination of the Closing Adjustment Amount shall not be limited to
the materials submitted by Buyer and CBNA but may include any relevant
accounting literature or guidance. The determination of the Auditor shall be
conclusive and binding upon the parties hereto.

(iv) The costs and expenses of (A) the preparation and audit of the audited
financial statements referred to in this Section 3.1 shall be borne by the Buyer
and (B) the Auditor in determining the Closing Adjustment Amount shall be borne
equally by Buyer, on the one hand, and CBNA, on the other hand.

Section 3.2 Calculation of Post-Closing Adjustment. If the Pre-Closing
Adjustment Amount is greater than the Closing Adjustment Amount, then Buyer
shall pay to CBNA the amount of such excess. If the Pre-Closing Adjustment
Amount is less than the Closing Adjustment, the CBNA shall pay to Buyer the
amount of such deficit. Any payments pursuant to this Section 3.2 shall include
accrued interest on such amount, calculated on the basis of a year of 360 days
and the actual number of days elapsed from the Closing Date, at 1.1% (the
“Interest Rate”), and such payment shall be paid by wire transfer of immediately
available funds in U.S. dollars to the account specified by Buyer or CBNA, as
applicable, to the other party by written notice at least two Business Days
prior to such payment.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Notices. Any notice required to be given hereunder shall be
sufficient if in writing, and sent by facsimile transmission (provided that any
notice received by facsimile transmission or otherwise at the addressee’s
location on any Business Day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
Business Day), by reliable overnight delivery service (with proof of service),
hand delivery or certified or registered mail (return receipt requested and
first-class postage prepaid), addressed as follows (or at such other address for
a Party as shall be specified in a notice given in accordance with this
Section 4.1):

if to CBNA:

Citigroup Inc.

399 Park Avenue

New York, NY 10022

Fax: 212-735-2000

Attention: Michael S. Zuckert



--------------------------------------------------------------------------------

with copies to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Fax: 212-735-2000

Attention: William S. Rubenstein

          Sean C. Doyle

if to the Company prior to the Closing:

The Student Loan Corporation

750 Washington Blvd.

Stamford, Connecticut 06901

Fax: 203-975-6724

Attention: Chief Executive Officer

with copies to (which shall not constitute notice):

CID Management

850 Third Ave, 18th Floor

New York, NY 10022

Fax: 212-207-3950

Attention: Rodman L. Drake, Chairman of the Special Committee

and

The Student Loan Corporation

750 Washington Blvd.

Stamford, Connecticut 06901

Fax: 203-975-6724

Attention: General Counsel

and with further copies to (which shall not constitute notice):

McDermott, Will & Emery LLP

340 Madison Avenue

New York, New York 10173-1922

Fax: 212-547-5444

Attention: Peter J. Rooney

and



--------------------------------------------------------------------------------

Proskauer Rose LLP

1585 Broadway

New York, NY 10036-8299

Fax: 212-969-2900

Attention: Julie Allen

                  Arnold Jacobs

if to Buyer (or the Company after the Closing):

Discover Bank

12 Read’s Way

New Castle, Delaware 19720

Fax: 302-323-7393

Attention: Mike Rickert

with copies to (which shall not constitute notice):

Discover Financial Services

2500 Lake Cook Road

Riverwoods, IL 60015

Fax: 224-405-4957

Attention: Carlos Minetti

and

Discover Financial Services

2500 Lake Cook Road

Riverwoods, IL 60015

Fax: 224-405-4584

Attention: Kelly McNamara Corley

and

Sidley Austin LLP

One South Dearborn Street

Chicago, IL 60603

Fax: 312-853-7036

Attention: Paul L. Choi

         Willis R. Buck, Jr.

         Scott R. Williams

Section 4.2 Interpretation; Certain Definitions. When a reference is made in
this Agreement to an Article or Section, such reference shall be to an Article
or Section of, this Agreement, unless otherwise indicated. The headings for this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall



--------------------------------------------------------------------------------

be deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein. The definitions set forth in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. Any statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such statute as from time to time
amended, modified or supplemented, including (in the case of statutes) by
succession of comparable successor statutes, and any rules, regulations or
guidelines issued or promulgated thereunder. References to a person are also to
its permitted successors and assigns. In the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement.

Section 4.3 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any Party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner.

Section 4.4 Assignment. Neither this Agreement nor any rights, interests or
obligations hereunder shall be assigned by any of the Parties hereto (whether by
operation of Law or otherwise) without the prior written consent of the other
Party hereto.

Section 4.5 Entire Agreement; No Third-Party Beneficiaries. This Agreement, the
Merger Agreement and the Ancillary Agreements constitute the entire agreement,
and supersede all other prior agreements and understandings, both written and
oral, between the Parties, or any of them, with respect to the subject matter
hereof. This Agreement shall be binding upon and inure solely to the benefit of
each Party hereto and their respective successors and permitted assigns, and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

Section 4.6 Governing Law. This Agreement, and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out or relate to
this Agreement or the negotiation, execution or performance of this Agreement
shall be governed by, and construed in accordance with the Laws of the State of
Delaware, without giving effect to any otherwise applicable choice or conflict
of laws provision or rule.

Section 4.7 Consent to Jurisdiction.



--------------------------------------------------------------------------------

(a) Each Party hereby irrevocably submits to the exclusive jurisdiction of the
Delaware Chancery Court, or if such court shall not have jurisdiction, any
federal or other state court of the State of Delaware, for the purpose of any
action or proceeding arising out of or relating to this Agreement and each Party
hereto hereby irrevocably agrees that all claims in respect to such action or
proceeding may be heard and determined exclusively in any such court. Each Party
agrees that a final judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law.

(b) Each Party irrevocably consents to the service of the summons and complaint
and any other process in any other action or proceeding relating to the
transactions contemplated by this Agreement, on behalf of itself or its
property, by personal delivery of copies of such process to such Party. Nothing
in this Section 4.7 shall affect the right of any Party to serve legal process
in any other manner permitted by Law.

Section 4.8 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in two (2) or more counterparts, and by
the different Parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

Section 4.9 WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.

Section 4.10 Amendment and Waiver. This Agreement may be amended by mutual
agreement of the Parties at any time. This Agreement may not be amended except
by an instrument in writing signed by the Parties. Any failure of a Party to
comply with any obligation, covenant, agreement or condition set forth in this
Agreement may be waived by the Party entitled to the benefits thereof only by a
written instrument duly executed and delivered by the Party granting such
waiver. Notwithstanding the foregoing, no failure or delay by either Party in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise of any
other right hereunder.

Section 4.11 Specific Performance. The Parties hereby expressly acknowledge and
agree that immediate, extensive and irreparable damage would result, no adequate
remedy at law would exist and damages would be difficult to determine in the
event that any provision of this Agreement is not performed in accordance with
its specific terms or otherwise breached. Therefore, in addition to, and not in
limitation of, any other remedy available to any Party, an aggrieved Party under
this Agreement would be entitled to specific performance of the terms hereof and
immediate injunctive relief, without the necessity of proving the inadequacy of
money damages as a remedy. Such remedies, and any and all other remedies
provided for in this Agreement, shall, however, be cumulative in nature and not
exclusive and shall be in addition to any other remedies whatsoever which any
Party may otherwise have. Each of the Parties hereby



--------------------------------------------------------------------------------

acknowledges and agrees that it may be difficult to prove damages with
reasonable certainty, that it may be difficult to procure suitable substitute
performance, and that injunctive relief and/or specific performance will not
cause an undue hardship to the Parties. Each of the Parties hereby further
acknowledges that the existence of any other remedy contemplated by this
Agreement does not diminish the availability of specific performance of the
obligations hereunder or any other injunctive relief.

Section 4.12 Certain Tax Matters. To the extent permitted under applicable Law,
any payments made pursuant to this Agreement shall be treated for all Tax
purposes as adjustments to the “aggregate deemed sales price” and the “adjusted
grossed up basis” (each, as used in the Indemnification Agreement).

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

CITIBANK, N.A. By:   /s/ Douglas Peterson   Name:   Douglas Peterson   Title:  
Chief Operating Officer DISCOVER BANK By:   /s/ Michael F. Rickert   Name:  
Michael F. Rickert   Title:   Vice President, Chief Financial Officer and
Treasurer THE STUDENT LOAN CORPORATION By:   /s/ Michael J. Reardon   Name:  
Michael J. Reardon   Title:   Chief Executive Officer